Case 3:16-md-02741-VC Document 9962 Filed 03/12/20 Page 1 of 1




                                                                  DENYING




                                 The motion is denied.
                                                ISTRIC
                                           TES D      TC
                                         TA
                                                                          O
                                    S




                                                                           U
                                   ED




                                                                            RT
                               UNIT




                                                       D
      March 12, 2020                              DENIE
                                                                                   R NIA




                                                                       br ia
                               NO




                                                        inc   e Chha
                                             J u d ge V
                                                                                   FO
                                 RT




                                                                               LI




                                        ER
                                   H




                                                                           A




                                             N                                 C
                                                               F
                                                 D IS T IC T O
                                                       R
